Citation Nr: 1613356
Decision Date: 04/01/16	Archive Date: 05/26/16

DOCKET NO.  10-02 602    DATE  

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:    Disabled American Veterans



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran is a retired member of the United States Army Reserve whose service includes periods of active duty from February 1974 to June 1977, from February 1985 to July 1985, from January 1987 to May 1987, and from September 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied the Veteran's claim for a TDIU.  In June 2009, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in December 2009.  The Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

In July 2013, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action.  After accomplishing the requested actions, the AOJ continued to deny the claim (as reflected in an August 2013 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veteran's Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board notes that since the last adjudication of the claim in August 2013, additional evidence has been associated with the Veteran's VBMS file.  However, in March 2016, the Veteran's representative filed a waiver of AOJ consideration of any additional evidence received since the last adjudication.  See 38 C.F.R. § 20.1305 (2015).  Hence, the above-referenced additional evidence is accepted for inclusion in the record on appeal.



FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate this claim has been accomplished.

2. Service connection has been established for alopecia (rated as 10 percent disabling from June 29, 1991), chronic fatigue syndrome (rated as 0 percent disabling from July 23, 2003, and as 60 percent disabling from March 8, 2007), diffuse parenchymal lung disease (rated as 60 percent disabling from July 2, 2014) and an adjustment disorder (rated as 50 percent disabling from June 29, 1991). The combined disability rating was 80 percent, from March 8, 2007, and 90 percent from July 2, 2014.

3. The weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.340, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the Appeals Management Center (AMC) in Washington, DC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing 'or content of such notice are not prejudicial to the claimant. Id.

In a May 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters and an additional June 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA and private treatment records, and the reports of VA examinations in February 2009, August 2013, and October 2014.  Also of record and considered in connection with the claim are various written statements from the Veteran and his representative, on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

With respect to the July 2013 remand, it is noted that a remand by the Board confers upon the claimant, as a matter of Jaw, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, in the remand, the Board ordered that certain treatment records be obtained.  The Board also directed that the Veteran should be afforded a VA examination in connection with his TDIU claim.  Following the remand, additional medical records have been associated with the claims file, and the Veteran has been afforded VA examination, the report of which includes the examiner's comments as to the functional effects of the Veteran's service-connected disabilities on his ability to work.   Accordingly, the Board finds that there has been substantial compliance with the July 2013 Board remand directives and, therefore, no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) and Dyment v. West, 13 Vet. App. 141 (1999) (generally holding that substantial compliance, rather than strict compliance, with the terms of a remand that is required). .
(2002).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Analysis

The Veteran is seeking a total disability rating based on unemployability due to his service-connected disabilities, which he asserts prevent him from securing or following a substantially gainful occupation.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. § 4.16(a) are not met ,a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b) 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (20153); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363..

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, l Vet. App. 49, 53-56 (1990).

The Veteran has been awarded service connection for alopecia (rated as 10 percent disabling from June 29, 1991), chronic fatigue syndrome (rated as 0 percent disabling from July 23, 2003, and as 60 percent disabling from March 8, 2007), diffuse parenchymal lung disease (rated as 60 percent disabling from July 2, 2014) and an adjustment disorder (rated as 50 percent disabling from June 29, 1991). The combined disability rating was 80 percent, from March 8, 2007, and 90 percent from July 2, 2014.  Accordingly, the percentage requirements for a schedular TDIU
have been met since the filing of the Veteran's 2007 claim for a TDIU. See 38 C.F.R. § 4.l6(a).

The remaining question, then, is whether competent, probative evidence establishes that the Veteran's service-connected disabilities render him unemployable.

Historically, the Board notes that on March 1999 VA examination, the examiner noted that, despite the Veteran's chronic fatigue syndrome, he was still able to work full time and carry out all of his activities of daily living.  Additionally, a VA examiner in March 2000 opined that the Veteran's adjustment disorder did give him some difficulties in socializing, which made it harder for him to function in the workplace, , but the examiner did not state  that the Veteran was unable to work.

The Veteran's medical records contain a report sent to the Veteran's employer in March 2002, which requested that he receive a 60-day extension of temporary disability because his chronic fatigue and mental disorder were rendering him unable to work.  In April 2003 the Veteran reported to a VA examiner that he was operating his own small business.  Furthermore, in 2006, the Veteran started working as a substitute teacher.

In December 2007, the Veteran claimed, through his representative at the time, that he was unable to work. However, in 2008, the Veteran reported that he was greatly enjoying his current work as a substitute teacher.

In February 2009, the Veteran underwent VA examination for evaluation of his fatigue syndrome.  Following examination, the examiner opined that "his fatigue symptoms do not preclude him from obtaining and maintain[ing] gainful employment."

In March 2009, the Veteran underwent VA examination in connection with his claim for a TDIU.  The examiner noted that, at that time, the Veteran presented with minimal psychological difficulties, in that he reported only periodically poor concentration.  However, the examiner did note that the Veteran's fund of knowledge appeared above normal, and that his thought process was organized and goal directed.  The examiner the opined that the Veteran's disabilities did have a negative impact upon the Veteran's ability to sustain full-time employment, and the examiner went on to note that in light of the Veteran's age and history of job loss, it was more likely than not that he would be unable to sustain full-time employment. Nonetheless, the examiner also opined that the Veteran was "not impaired [in] his ability to carry out most activities of daily living independently", though he had some difficulty with interpersonal settings.

In May 2013, the Veteran reported to his doctors that he was exercising daily and continuing to work as a substitute teacher.

Then, in August 2013, the Veteran reported to a VA examiner that he was experiencing increased memory deficits, with continued fatigue, muscle weakness, headaches, joint pains, and sleep disturbances.  Because of these difficulties, the Veteran further reported that he had restricted his substitute teaching to only those classes he felt capable of performing.  The Veteran also reported that his chronic fatigue syndrome had resulted in four to six incapacitating episodes in the last year. Following examination, the examiner opined that the Veteran's alopecia had no impact on his functional abilities.  However, the examiner did find that the Veteran's chronic fatigue syndrome had restricted his daily activities from 50 to 75 percent of his pre-illness levels.  Still, the examiner opined that the Veteran's chronic fatigue syndrome left him "able to perform most sedentary work tasks" though the Veteran was "unable to perform physical work tasks.

Also in August of 20l3, the Veteran underwent a VA mental health examination. At this time, the Veteran reported that he was still working as a substitute teacher, and that he was maintaining his pilot's license.  The Veteran even reported that he still flew a plane for a few hours a year, though the Veteran felt it necessary to fly with a "safety pilot" due to his mental disabilities.  Furthermore, the Veteran reported that he was working as a volunteer airport photographer for up to two hours per week, and that he was actively seeking more work.  Socially, the Veteran reported to the examiner that he was very involved in his local Veteran's organizations, and that he was using those social interactions to further seek employment.  The Veteran even reported that he felt very socially connected to his community.  Physically, the Veteran reported at this time that he was continuing to exercise daily.

In light of the above, the examiner opined that apart from the Veteran's irritability and stress, which had caused him to restrict his teaching, "there is no clear evidence of any further clinically significant psychiatric symptom that may further reduce and/or impair his ability to work."  The examiner also went on to say that there was "presently insufficient evidence to consider this veteran to be unable to seek and/or obtain gainful employment exclusively due to the effects of his service connected psychiatric condition."

In August 2014, the Veteran reported to his doctors that he was "aggressively" trying to Jose weight and that he was currently serving as a civil air patrol pilot. Furthermore, the Veteran was again examined by a VA examiner in October 2014 for his lung condition.  At that time, that the examiner reviewed the Veteran's records and performed a pulmonary function test.  Thereafter, the examiner opined that the Veteran's lung condition did not impact his ability work.

In addition to this relevant medical history, the claims file also indicates that the Veteran has a significant educational history.  Specifically, in addition to obtaining a high school degree, the Veteran has also earned a bachelor's degree in Latin American Studies and American History, as well as a master's degree in Far Eastern Studies and a Master of Business Affairs.  The Veteran also took college courses from 2009-2010 and again from 2011-2012 to work towards a physician's assistant program, and he is currently participating in an online Ph.D. program in Global Logistics and Supply Chain Management.  During an August 2013 examination, the Veteran stated that he hoped that a Ph.D. would lead to future career opportunities.

The collective evidence does not support a finding that the Veteran is unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  Rather, the evidence indicates that the Veteran has an extensive educational background, and is in pursuit of an even higher level of education.  Such a high degree of education increases the Veteran's vocational opportunities greatly, and the fact that he has continued to adequately participate in a Ph.D. program indicates that he retains the mental abilities to follow instructions, complete tasks in a timely manner, and handle complex ideas and tasks.

Furthermore, the record is quite clear that the Veteran has continued to seek gainful employment, regularly working as a substitute teacher, a volunteer photographer, and a pilot.  In fact, that the Veteran remains qualified and able to pilot an aircraft is highly probative, as it demonstrates his ability to engage in sedentary activities, as well as to manage complex tasks and potentially high degrees of stress.  The fact that the Veteran has also continued to exercise daily further indicates that he is capable of, at least, a sedentary level of activity.

The record also suggests that the Veteran retains a relatively high degree of social functional abilities, as he has recently reported feeling very socially connected to his community.  The Veteran has also reported regular social engagement in Veteran's organizations within his community, which indicates that the Veteran is both willing and able to engage in interactions with others, and the fact that the Veteran feels connected to his community suggests that he is relatively successful in his social interactions with others.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical records addressing the functional effects of the Veteran's disability(ies) on his ability to perform the mental and/or physical acts required substantially gainful employment are relevant to the unemployability determination. See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

In this case, August 2013 VA medical examiners found, after thorough
examinations of the Veteran, that his alopecia did not limit his functional abilities to work, and that, while his adjustment disorder and chronic fatigue syndrome did limit his functional abilities, they did not prevent him from performing sedentary work, such as he has performed in his teaching position.  Moreover, an October 2014 examiner found that the Veteran's lung disease did not impact his ability to work.

Beyond these medical opinions, the Board is aware of the March 2009 examiner's statement that the Veteran's disabilities have a negative effect on his ability to sustain employment.  While evidence of record does suggest that this statement is true, the evidence does not establish that the Veteran is precluded from all forms of substantially gainful employment.  As noted above, the medical evidence indicates that the Veteran's adjustment disorder and chronic fatigue syndrome actually place functional limitations on him.  However, the Veteran's noted activities and reports demonstrate an ability to engage in social interactions with others, manage potentially stressful activities, handle complex tasks independently, engage in some degree of physical activities on a daily basis, complete tasks in a timely manner, and manage his own work.  These are all abilities inherent in obtaining and continuing employment.

The Board has also considered the Veteran's assertions.  However, to whatever extent the Veteran contends that he is unemployable due to his service-connected disabilities, the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2014) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

Given the entirety of the evidence of record, the Board finds that the resulting functional impairment from the Veteran's service-connected disabilities are not so severe as to preclude all forms of substantially gainful employment.  In short, the weight of the competent, probative evidence indicates that the Veteran's service­ connected disabilities have not rendered him unemployable at any point pertinent to this appeal.

Accordingly, the claim for a TDIU must be denied.  As the preponderance of the evidence the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

The claim for a TDIU is denied.



JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals







